Mr. Chief Justice McIver,
concurring. These two cases were both .actions for claim and delivery of personal property — in each case a mule — and the difference between the two cases was this: In the case first stated, there was no allegation as to the value of the mule sued for, though it was admitted, on the argument here, that such value exceeded the sum of $25; but, in the second case, the allegation was that the mule sued for was of the value of $40, and judgment was demanded for that sum in case a deliv*261ery of the mule could not be had. This difference, under the view which I take of the question presented for decision, is immaterial, and, hence, what few remarks I shall make will apply to both cases. The question presented, as I understand it, is, whether the trial justice had jurisdiction of the cases. The denial of such jurisdiction seems to be based solely upon the grounds: that neither of the defendants had received such notice of the time of trial as is required by statute. There are two separate and distinct provisions in the Code upon the subject; one found in subdivision 12, of section 71, manifestly applicable to actions of claim and delivery only, and the other in subdivision 16, of section 88, of the Code, which seems to be applicable to actions for the recovery of money. In the former the provision is that, the trial justice shall issue a summons, directed to the defendant, “requiring him to appear before said trial justice, at a time and place to be therein specified, and not more than twenty days from the date thereof, to answer the complaint of said plaintiff.” But, in the other section of the Code above referred to, as amended by the act of 22d December, 1891, 20 Stat., 1113 (which amendment does not seem to have been incorporated in the Revised Code of 1893), the provision is as follows: “When twenty-five or more dollars is demanded, the complaint shall be served on the defendant not less than twenty days, and where less than that sum is demanded, not less than five days before the day therein fixed for trial.” So that, in actions in a trial justice court, for claim and delivery of personal property, the Code requires that the time specified in the summons for trial shall be “not more than twenty days from the date thereof” — the summons; while in actions for the recovery of money in á trial justice court, “where $25 or more is demanded,” the requirement is that, “the complaint shall be served on the defendant not less than twenty days * * * before the day therein fixed for trial.” If, therefore, these actions should be regarded as actions for claim and delivery, as I think they must be, *262then the requirement of the statute has been complied with, if the day fixed for trial was “not more than twenty days” from the date of the summons, and the jurisdictional objection is without foundation. Now, in the first case, the date of the summons, as it appears in the “Case,” was the 26th day of February, 1895, which it was conceeded at the hearing was a misprint, January being the true date, and the day fixed for the trial was the 14th of February, 1895, which was clearly within the twenty days limit; and, in the second case, the date of the summons, as it appears in the “Case,” was 28th of January, 1895, and the day fixed for the trial of that case was the 15th of February, 1895, which was likewise clearly within the twenty days limit. None of the cases which have been cited have any application to the question presented here. In Simmons v. Cochran, 29 S. C., 31, the time fixed for the trial exceeded the twenty days limit, and, hence, the statutory requirement not having been complied with, it was properly held that the trial justice had no jurisdiction. In Adkins v. Moore, 43 S. C., 173, the action w.as not for claim and delivery, but for the recovery of money, and, hence, it was very properly held by Mr. Justice Gary that the defendant not having received the notice as required by the statute, the full twenty days, the trial justice had no jurisdiction. In Rosamond v. Earle, 46 S. C., 9, the Court held that the defendant, having voluntarily appeared and pleaded to the merits, had waived any objection as to due notice of the trial. For these reasons, I.think the judgment of the Circuit Court, in both of the cases stated in the title, should be reversed, and the cases should be remanded to the Circuit Court, with instructions to affirm the judgment of the trial justice in each case, inasmuch as the other grounds of appeal from the judgment of the trial justice appear to have been abandoned at the hearing before the Circuit Court.
Mr. Justice Gary did not sit in this case.